Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Tommy Thompson, Appellant                             Appeal from the 3rd District Court of
                                                      Anderson County, Texas (Tr. Ct. No.
No. 06-13-00022-CR        v.                          30837). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Carter and
The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Tommy Thompson, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 27, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk